Title: James Madison to Colonel Peyton, 6 May 1835
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir.
                            
                            
                                
                                May 6th. 1835.
                            
                        
                        
                        My wagon is about setting off to Richmond with two Hogsheads of Tobacco. Be pleased to make the most of them
                            & communicate to me the proceeds of the sales of this and of the rest of the crop as from time to time it is
                            forwarded.
                        For the first time it has happened that our crop has been cured without being fired & of course
                            without being touched with smoke excepting a small portion & that so slightly as perhaps not to be perceptible.
                            This is the case with some mixed in the two hogshead which was unavoidable in preserving a sameness in the quality. The
                            whole crop was made on fresh land & in different degrees affected by the unfavourableness of the season.
                        Be so good as to forward the articles mentioned below.
                        
                        
                            
                                J. M.
                            
                        
                    